Case 3:18-cv-00437-HZ   Document 220-1   Filed 09/21/21   Page 1 of 17




    ATTACHMENT
         1
Case 3:18-cv-00437-HZ    Document 220-1        Filed 09/21/21   Page 2 of 17




              2021 Interim Measure Implementation Plan
                        Detroit and Big Cliff Dams


                               Expert Panel
                              in response to
                        Interim Injunction Doc 212
                         Case 3:18-CV-00437-HZ
        Case 3:18-cv-00437-HZ               Document 220-1            Filed 09/21/21         Page 3 of 17




Description/Intent

On September 1, 2021, the U.S. District Court for the District of Oregon issued an Interim
Injunction that directs the Corps to implement interim injunction measures intended to improve
conditions for fish passage and water quality in the Willamette Valley Project (WVP) to avoid
irreparable harm to Endangered Species Act (ESA) - listed salmonids during the interim period
until the completion of the reinitiated consultation. These measures must be carried out “to the
greatest extent practicable under existing hydrologic conditions and necessary flood control
operations” while making “every effort to comply with the various water quality standards
governing the WVP.”
The Interim Injunction requires the Corps to carry out fish passage and water quality operations
at Detroit and Big Cliff reservoirs as detailed in the Corps’ Interim Measure Nos. 5-7. Interim
Measure 5 modifies Detroit Dam operations during the fall drawdown and winter months by
passing all flow through the regulating outlets from dusk until dawn, with no turbine operations
except for station service if needed for emergencies. Interim Measure 5 also states that the Corps
will manage discharge from Detroit and Big Cliff Dams to reduce TDG levels downstream of
Big Cliff. Interim Measure 6 states that the Corps will operate multiple spillway gates at Big
Cliff to spread total flow across the spillway and reduce TDG levels below Big Cliff when the
Corps is operating the spillway. Interim Measure 7 provides downstream fish passage in the
spring, and water temperature management in late spring and summer through strategic use of
the spillway, turbines, and regulating outlets.
The Court assigned an Expert Panel comprised of two of Plaintiffs’ experts, two NMFS
biologists, two Corps employees, and two “ad hoc” Federal experts to “make a recommendation
to the Court on whether the interim operation should be modified to incorporate use of the lower
regulating outlets at Detroit Dam for temperature control purposes.” Because only Interim
Measure 7 relates to temperature control, the Expert Panel must make a recommendation on
whether Interim Measure 7 should be modified to incorporate use of the lower ROs at Detroit. If
deemed advisable, the use of the lower ROs would begin in 2021. 1

Providing beneficial downstream water temperatures during the fall and early winter will delay
the emergence of ESA-listed spring Chinook salmon and ensure that water temperatures do not
reach lethal limits. This can be accomplished through the use of both the upper and lower ROs,
in combination with the turbines, at Detroit Dam. At this time, the Corps has determined that the
lower ROs can safely be used for interim downstream water temperature management provided
that the operating constraints outlined below are adhered to at all times. Therefore, the Expert
Panel recommends modifying Interim Measure 7 to use the lower ROs for temperature control at
1
 The Court also directed the Expert Panel to Determine whether operational measures alone are sufficient to
maintain acceptable TDG levels below Big Cliff Dam and, if not, propose a reasonable timeline for designing and
constructing a structural solution for mitigating excess TDG levels during spill operations. This issue will be
addressed by the Expert Panel in February 2022. To facilitate this determination, the Corps will develop an
assessment of the potential for operational measures to reduce TDG problem in the North Santiam River, including:
known spill and total discharge TDG performance at Big Cliff Dam, historical TDG conditions and known fish
effects, and the results of modeling the likely effects of alternative operational measures on TDG that include up to a
20-foot storage buffer below Detroit Reservoir’s Storage Reservation Diagram from October through February.

                                                          1
        Case 3:18-cv-00437-HZ              Document 220-1            Filed 09/21/21        Page 4 of 17




Detroit. But note that operations designed to minimize adverse water temperature do not always
easily comport with operations designed to safely and effectively pass fish.
The Court has ordered the Corps to implement Interim Measure 5 “as detailed.” The Expert
Panel is recommending the modification of IM 7 to include the use of the lower ROs. However,
using the lower ROs at Detroit for temperature control purposes requires modifying Interim
Measure 5. The Corps will submit a revised Interim Measure 5 to the Court by September 13.
The Expert Panel recommends that the Court adopt the revised Interim Measure 5 (and amend its
prior order if necessary) so that the Corps can implement the revised measure.
If the Court were to adopt the revised Interim Measure 5, the Expert Panel recommends the
following plan for implementing Interim Measure 7 and the revised Interim Measure 5. This plan
outlines information that should be used in the development of an implementation strategy that
not only ensures the safe operation of the lower ROs, but the best operation for achieving
downstream water temperature objectives as well.


Current Conditions and Operations
The 2021 water year (October through August) has been very dry. Low reservoir levels,
combined with anticipated Project discharge of 1,500 cfs in conformance with the spawning
season flow prescribed in the 2008 BiOp, makes it likely that the Detroit Reservoir WSL will fall
to ele. 1500 by early October. Based on the most recent ResSim modeling, forecasts indicate that
Detroit Reservoir will reach El. 1500 ft. on October 01 and below El. 1480 ft. at the end of
October (see Figure 1 below and note that due to dry conditions, water elevations are tracking
the 25% Elevation Non-Exceedance (pink) line). Increased discharges starting on October 01
may be required to reach elevations in which the URO (and later the LRO) can be used for
downstream water temperature management. We will re-evaluate conditions on October 01 and
increase outflows if necessary. 2




2
 Plaintiffs’ experts respectfully disagree. This operation would not be adequate to meet the objectives of Measure 5-
7 and the Court’s directive to make use of the lower ROs to control discharge water temperatures. (Interim
Injunction at 10. a)). See our dissent at the end of this document.

                                                         2
       Case 3:18-cv-00437-HZ        Document 220-1        Filed 09/21/21    Page 5 of 17




Figure 1. Forecasted Elevations at Detroit Reservoir through October 2021.


Water Temperature Targets and Discharge
Interim water temperature management operations have been conducted at Detroit Dam since
2008 to improve water temperatures downstream of Detroit Dam to benefit anadromous fish
species listed under the ESA. This operation has previously been implemented by operating the
spillway, turbines and upper ROs to meet agreed upon resource agencies’ (NMFS, USFWS,
ODFW) target temperatures for the reach of river downstream of Detroit/Big Cliff Dams (Table
1.). Water temperature management operations consist of discharging Detroit Lake’s warmer
surface water during the summer and early fall through the spillway and mixing it with cooler
water passed through the powerhouse. At some point during the summer or early fall, as Detroit
Reservoir drafts, the reservoir’s water surface elevation (WSL) falls below the spillway crest
elevation (ele. 1541) and all discharges from Detroit Dam are shifted to the powerhouse. While
some blending does take place, the shift from the spillway to all powerhouse discharge results in
an abrupt drop in downstream water temperatures, followed by a gradual warming as the
drawdown brings warmer near-surface water into the powerhouse intakes. When this occurs, the
upper ROs are used to cool turbine releases. Throughout the fall, as Detroit Reservoir continues
to be drawn down, warm surface water starts to be pulled into the upper ROs, and discharges
become too warm to meet downstream temperature targets. This warmer water accelerates egg
incubation in the North Santiam River downstream from the dam, resulting in early emergence,
and is considered a strong cause of poor Chinook recruitment.

                                                3
      Case 3:18-cv-00437-HZ         Document 220-1       Filed 09/21/21    Page 6 of 17




To alleviate warm water discharges from the upper ROs in the late fall, the lower ROs will be
utilized in 2021. These lower outlets should provide additional cool water, further improving
temperature conditions for incubating fish downstream of the dam.
Table 1. Water Temperature Targets in the North Santiam River downstream of Detroit
and Big Cliff Dams




TDG
Spills at Big Cliff with associated high TDG downstream are common during the fall drawdown
and during December through January in response to freshets and floods. These events may
occur during emergence of natural origin young fry, which are particularly susceptible to gas
bubble trauma caused by high TDG. In addition, high levels of TDG in winter can affect adult
winter steelhead that spawn between Big Cliff and Minto dams.
Minimizing downstream TDG would suggest heavy use of the Big Cliff powerhouse. However,
improving fish passage survival suggests avoidance of powerhouse passage and limited use of
Project powerhouses during fish passage operations. We note that fish passage survival through
the Big Cliff powerhouse is remarkably high, and less than 10% less than spillway passage, so
using the powerhouse to reduce downstream TDG when fish passage rates are low, may provide
a lesser overall risk to juvenile survival.


Constraints and Considerations
To ensure safe water temperature management operations, the following constraints must be
adhered to at all times:
       a. Avoid operating the upper ROs when Detroit Reservoir elevations exceed ele. 1550
          ft.
       b. Do not operate the lower ROs under more than 200 feet of head (ele. 1465 ft.).



                                               4
        Case 3:18-cv-00437-HZ               Document 220-1            Filed 09/21/21        Page 7 of 17




              -   While technically the lower ROs could be operated under more than 200 feet of
                  head, this operation is reserved for emergency situations. Favorable water
                  temperatures do not meet the definition of an emergency operation.
              - A secondary constraint is that the gates must be opened fully for an emergency
                  lower RO operation at greater than 200 feet of head. Because the gates cannot be
                  operated between 80% open and full gate opening a sudden, large, flow increase
                  would occur when the pool rises above ele. 1465 ft.
         c.   When Detroit Reservoir is between elevations 1265 ft. and 1465 ft. (NGVD29)
              operate the lower RO gates between 10% and 80% gate opening, or fully open.
         d.   Avoid operating the upper and lower ROs on the same side of the dam due to air
              demand issues.
         e.      Refrain from throttling flow on the upper south RO.
         f.   RO outflows of greater than 1,000 cfs are known to produce TDG in exceedance of
              110%. This should be avoided unless actively fighting a flood.
         g.   The Corps’ flood control mission is prioritized over all other actions and at no time
              will human health or safety be jeopardized during the implementation of this
              measure.


In addition to the constraints, the following considerations were used to develop the Detroit LRO
implementation plan:
        a. The north lower RO gate should be prioritized over the south gate to reduce erosion
            concerns in the stilling basin located just downstream of Detroit Dam.
        b. Adaptive management should be expected by the Corps. This implementation
            strategy lays out a plan for what we think water temperature, weather and hydrologic
            conditions will be as we transition from summer to fall. While water temperature
            targets will be achieved at the best of our abilities, they may be missed for days at a
            time.
        c. It is generally accepted that the Big Cliff spillway provides a safer passage route for
            downstream migrants than the turbine units. However, the use of the Big Cliff
            spillway in conjunction with Detroit RO spill is known to produce TDG well above
            state water quality standards (110%). For that reason, Big Cliff spill should be
            carefully conducted when spilling at Detroit. The Corps’ TDG Calculator 3 will be
            used to inform the real time management of spill at both projects to ensure
            downstream TDG remains below the gas cap. Spreading spill across multiple bays at
            Big Cliff Dam can help to alleviate downstream TDG, so it may be possible to spill
            and provide a safer passage route for fish when outflows are high. 4
        d. The Corps will also manage flood flows closely and reduce situations which may
            force excess spill and TDG production in the North Santiam River. This would



3
 Developed by Norm Buccula in 2020.
4Under an average reservoir elevation of 1195’, the minimum gate opening of one Big Cliff spillbay (0.75 ft.)
would release about 980 cfs. To spread spill, total flows of greater than 1,960 cfs would be necessary to spread spill
evenly across two bays, and flows of greater than 2,940 cfs would be necessary to spread spill evenly across three
bays.


                                                          5
       Case 3:18-cv-00437-HZ         Document 220-1        Filed 09/21/21     Page 8 of 17



          include avoiding high spill rates following a flood surcharge when existing conditions
          and weather forecasts allow.
       e. Once Detroit Reservoir is drawn down to el. 1500 ft. and below, the ROs should be
          used exclusively at night to provide safer fish passage, with turbine operation during
          the day.
       f. In order to gain the maximum benefit, water temperature management through the
          lower RO should take precedence over exclusive upper RO use for the period
          between initial use of the lower RO and reservoir turnover.


Recommendation and Implementation Plan
Taking the constraints and considerations described above into account, as well as information
collected in 2015 when the lower ROs were last used for downstream water temperature
management, the following implementation plan has been developed for the 2021 season. Note
that this plan is tied to the hydrologic and meteorologic conditions of this year; next year’s plan
is likely to look different. What will not change from year to year is the overall goal of the
operation and the constraints.

Recent Detroit Reservoir levels (in Figure 2) show 2021 to be similar to 2018, and potentially
2015 or 2019 if dry conditions persist into fall. In 2015, both the upper RO and lower RO were
used for temperature control and this data provides a reference for temperature management
under that operation (Figure 3). The temperatures within Detroit Reservoir, associated with the
depths of each Detroit Dam outlet, are also shown in Figure 3 with the downstream temperatures
observed at Niagara (below Big Cliff Dam; BCLO). As shown, temperature varies in each year
and will depend on inflow temperature, meteorologic conditions, lake levels, and whether the
lower RO is used. While these historic temperatures are informative, they do not incorporate the
effects of using the lower RO and releasing cold water reserves within the hypolimnion
throughout the fall. Notably, in all 5 previous years shown, the upper RO and lower RO
temperature seem to be identical by late November. This is a guideline for the likely end of
the proposed operation.




                                                 6
       Case 3:18-cv-00437-HZ        Document 220-1        Filed 09/21/21     Page 9 of 17




Figure 2. Historic Detroit Lake Level in Recent Years (2021 is forecasted in ResSim
reservoir).




Figure 3. Recent and Historic Water Temperatures in Detroit Lake (at depth of Power,
URO, LRO) and Downstream (Niagara) in Recent Similar Hydrologic Years. Grey line
represents temperature operational targets.


If we assume similar water temperature conditions as in past years, cooler water will be
necessary in late September or early October to meet the downstream water temperature targets.
The Corps will start with a blend of turbine and upper RO discharges, then transition to all upper

                                                7
      Case 3:18-cv-00437-HZ         Document 220-1        Filed 09/21/21     Page 10 of 17



RO discharges once turbine water is too warm to use. Water temperatures will be consistently
monitored at the downstream BCLO or USGS Niagara gauge.

It is anticipated that by mid- to late-October, discharges will need to transition from the upper
ROs to the lower ROs to access the cold water reserved in the lower elevations of Detroit
Reservoir. Due to dry/drought conditions, the Detroit Reservoir is lower than typical years and
is expected to be at an elevation in which the lower ROs can be safely operated when needed for
downstream water temperature management. This may not be the case in years when the
reservoir refills fully. In those cases, additional water may need to be discharged from the
reservoir in order to safely operate the lower ROs when needed.

The lower ROs will be utilized until the reservoir “turns-over”, or becomes isothermal, which is
forecasted to occur sometime in early to mid- to late-November. In-reservoir thermal conditions
will be continuously monitored to verify when lake turnover occurs, at which point, discharges
will revert back to the turbines during the day and the upper ROs at night (for downstream fish
passage and implementation of Interim Measure #5).

The upper RO is expected to pass most of the fish when operated. It also offers substantial
cooling for most of the fall. The lower RO provides the coolest water available. It is not possible
to determine, in advance, how best to distribute flows among the ROs. Previous operations using
just the upper RO and powerhouse for temperature control resulted in elevated water
temperatures during incubation once the warm water layer reached the level of the upper RO and
before reservoir turnover. In order to gain the maximum benefit, water temperature management
through the lower RO should take precedence over exclusive upper RO use for the period
between initial use of the lower RO and reservoir turnover.

Success will be evaluated based on water temperatures as recorded at the USGS Niagara gaging
station (USGS 14181500) and compared to the water temperature targets in Table 1. Realtime
and/or adaptive management will be necessary. The WATER Flow Management and Water
Quality Team (FWQMT) will continue to meet as often as necessary (and as determined by
NMFS and the Corps) to discuss optimal temperatures and the realtime management of this
operation.

Implementation Plan Summary

In summary, the following operational plan is proposed:

   1. Continue to release water through the Detroit turbines until water temperatures warm to
      near the upper threshold of the water temperature target. This is estimated to occur in
      early to mid-October.
   2. Once turbine releases, alone, cannot achieve downstream water temperature objectives,
      begin blending turbine releases with cold water from the upper ROs. Monitor
      downstream conditions.
   3. Transition to full upper RO releases when necessary and hold these releases until all cold
      water is depleted and downstream water temperatures start to near the upper temperature
      target threshold.


                                                 8
      Case 3:18-cv-00437-HZ         Document 220-1       Filed 09/21/21     Page 11 of 17



   4. Once the upper ROs can no longer be utilized to meet downstream water temperature
      objectives, transition all flows to the lower ROs. This is estimated to occur sometime in
      mid-to late-October. Continue to release discharges through the lower ROs until the
      reservoir “turns over” or becomes isothermal. This is expected sometime in early to mid-
      November.
   5. Once the reservoir is isothermal, transition all flows back to the turbines/upper ROs and
      begin the implementation of Interim Measure 5. This is expected sometime in early to
      mid- to late-November.
   6. Interim Measure 6 will be carried out whenever necessary.


Potential Impacts and Mitigation
The lower RO operation will be scheduled during shift change, whenever possible, so that there
are two operators on site during initiation of the operation.

The lower ROs should be opened to a 1.5 foot gate opening. Flows through the outlet will
depend on forebay elevation but will range from ~820 to 775 cfs.

Spill can sometimes create high TDG levels downstream of Detroit and Big Cliff Dams.
Adjustments to turbine and non-turbine outflows may be necessary to make sure TDG remains
below 110% to the greatest extent practicable under necessary flood control operations.


Biological Goal
Regional biologists have established that water temperature below dams in the North Santiam is
higher than would occur naturally, which has resulted in the early emergence of juvenile salmon.
Higher water temperature results in accelerated development of eggs and early emergence of fry.
For example, emergence for early spawners downstream of Detroit and Big Cliff dams has been
estimated to occur in early to late December compared to late February upstream of the dam. A
study of emergence indicated the first fry caught in the North Santiam below the dams was in
early December, about 50 days earlier than the first fry captured in the McKenzie River upstream
of Leaburg Dam where water temperature was more normative (Schroeder et al. 2016). The goal
of the modification to Interim Measure 7 is to improve water temperatures for fish.

Biological Monitoring
The following was developed to address the goal of the Interim Injunction to “provide
meaningful research, monitoring, and evaluation (“RM&E”) of the interim measures.” RM&E
for the fall 2021 temperature control operation was developed on a very short timeline and
therefore may not be as robust as in a more developed plan. However, the objective of this
RM&E is to learn as much as possible from the fall 2021 operation to inform not only this year’s
operation, but outyear operations as well. In addition, because of the short timeframe to submit
this plan, a more detailed RM&E plan will be prepared by the Expert Panel later this fall or early
2022. Some of the RM&E proposed below relates to Interim Measure 7, while other RM&E


                                                9
       Case 3:18-cv-00437-HZ             Document 220-1           Filed 09/21/21        Page 12 of 17




relates to the revised Interim Measure 5. If the Court adopts the revised Interim Measure 5, the
Corps will conduct RM&E as detailed below. 5
    A. Water temperature will be monitored, continuously and in real-time, in Detroit Reservoir
    B. TDG will be monitored, continuously and in real-time, downstream of Detroit/Big Cliff
       dams at the USGS Niagara gage. Additionally, ODFW collects TDG at the Minto Fish
       Facility. This information will be used to inform future operations at the Detroit/Big
       Cliff complex.
    C. The effect on water temperatures released from Detroit/Big Cliff Dams will be used to
       calculate emergence timing. The relationship between Accumulated Thermal Units
       (ATUs) and fry emergence has been established and will be quantified. However, similar
       temperature units can be reached under different thermal regimes (e.g., relatively stable
       daily temperatures v. highly variable temperatures) but emergence can differ among
       thermal regimes. In addition to calculating mean daily temperature, daily temperature
       variation should be calculated and compared to previous years. No physical monitoring
       of fry emergence should be needed unless temperature control results in a large change in
       daily variability of temperatures.
    D. Spawning surveys are planned and will be conducted below Detroit and Big Cliff dams.
       Collect data on location of redds and depth of water over a subset of redds in shallow
       water to provide a baseline for monitoring potential effects of flow decreases during
       incubation. Compare estimated emergence timing downstream of dams to timing
       upstream of Detroit Dam (using USGS gage below Boulder Creek) and to data from
       previous years.
    E. Passage timing, numbers, and size distribution of juvenile Chinook salmon will be
       monitored with capture of fish in a rotary screw trap. Metrics will be compared to
       previous years when the lower RO was not operated to assess effects of prioritizing
       temperature control on passage.
    F. Mortality associated with passage conditions at Big Cliff Dam will be monitored through
       capture of fish in a rotary screw trap and release of marked fish upstream of Big Cliff
       Dam, if available, during different operational conditions (e.g., spill v. turbine).
    G. Operate a rotary screw trap below Big Cliff Dam to capture, measure, and sample fish.
           1. Enumerate juvenile salmon caught in the trap.
           2. Conduct periodic trap efficiency tests for expanding the trap catch to estimate the
                number of salmon leaving the reservoir. Because trap catch may be low and
                because fish caught in the trap may be kept for holding mortality studies, juvenile
                hatchery salmon may be used for the tests. Tests should be conducted at different
                flows. A minimum of two tests should be conducted for each major flow change.
                The purpose of this metric is to assess passage timing and numbers of fish relative
                to use of the lower RO for temperature control, compared to previous years.
           3. Measure (fork length) randomized sample of fish throughout outmigration period
                to provide length frequency of outmigrants. The purpose of this metric is to
                provide information about the life history of the juvenile salmon passing the dam
                relative to the 2021 temperature control measure compared to previous years.


5
 Plaintiffs’ experts disagree with the federal parties tendency to view RM&E on a measure by measure basis rather
than a more holistic approach. Our dissent is appended at the end of this document.

                                                       10
      Case 3:18-cv-00437-HZ         Document 220-1        Filed 09/21/21      Page 13 of 17



   H. Collect information on condition and mortality of fish passing Big Cliff Dam by catch in
      rotary screw traps. Mortality information would be tracked and recorded relative to
      operations at Big Cliff Dam to assess effects of various spillway passage conditions
      and/or turbine passage. Fish will also be observed for Gas Bubble Trauma (GBT).
          1. Record condition of captured fish outmigrating from the reservoir including
              degree of de-scaling, injuries, degree of copepod infestation, etc.
          2. If possible, and if fish are available, hold juvenile salmon caught in the trap every
              week (during lower RO operation) to directly assess delayed mortality (aim for
              30–50 fish per week). Fish for the test should be held as close to the trap as
              possible (e.g., portable tanks near Detroit or Big Cliff dams); or at Minto fish
              collection facility, but in a location not subject to high levels of TDG. Mortality
              would be monitored and recorded for 24 hours.
          3. Trap efficiency tests will be used to isolate effects of dam passage from effects of
              the trap. In future years, release a control group of marked juvenile hatchery fish
              upstream of the trap and hold these fish separately from fish being held in RM&E
              activity #C2.
          4. Remove fish from trap as early as possible in the morning to minimize exposure
              to TDG during periods of spill.
   I. Because studies will likely require the use of surrogate fish to ensure adequate release
      numbers for statistical analysis, hatcheries should be directed to collect extra eggs in
      September 2021 to provide surrogate fish beginning in 2022. The Expert Panel will be
      developing additional implementation plans for other subbasins that may identify studies
      requiring surrogate fish. If eggs are not collected this fall, then studies requiring surrogate
      fish would have to be postponed until 2023 at the earliest.

Dam Safety Considerations
An inspection of the LRO conduits should be conducted once the operation is complete. The
Corps will institute a graduated monitoring program throughout the use of the outlets until
confident that the system response is predictable. Additionally, the Corps will conduct a
bathymetric survey of the stilling basin post-LRO implantation to monitor potential scour and
erosion.

Hydropower Impacts
If hydropower production were eliminated from ~mid-October -~mid-November, approximately
17% loss of power generation, and an associated loss of revenue, would occur throughout the
critical power production period, with a range of 6% to 30% across water years.

Transmission Considerations

Because there is no load tapped off of the transmission lines that bring Detroit's generation onto
the rest of the transmission system, the overall transmission system should be able to absorb the
loss of generation at Detroit for about a month between mid-October and mid-December without
major impacts.



                                                11
      Case 3:18-cv-00437-HZ         Document 220-1       Filed 09/21/21     Page 14 of 17



The aggregate impacts of the concurrent loss of generation at Detroit, Cougar, Foster and
elsewhere in the Willamette Valley will result in generation from remote areas east of the
Cascade mountains being brought in to meet load centers west of the Cascade mountains. This
will increase the stress on the West of Cascades South and South of Allston transmission
pathways, particularly during heavy load conditions such as those caused by a cold snap.

Plaintiffs’ Experts’ Dissents

2021 Draft Operations

The federal parties propose to operate the project this year in a manner that would not allow
operation Detroit Dam’s lower ROs until mid-November. They have also stated that by mid-to
late November the reservoir turns over and becomes isothermic. Once the reservoir becomes
isothermic, operation of the lower ROs would no longer provide substantial temperature benefit.
To be beneficial, the lower ROs need to provide cooler water than that available to the
powerhouse or upper ROs. Thus, the operation proposed by the federal parties would provide
little benefit from operating the lower ROs. We have recommended that the Corps increase
discharge immediately to at least 2,000 cfs because our analysis shows that at least that rate of
discharge is needed to provide a high likelihood of the reservoir being at or below ele. 1465 by
mid-to late October, the maximum WSL for safe operation of the lower ROs. Actually, our
analysis is about a week old, and every day at the current rate of discharge (~1,600) continues the
higher the flow needed to achieve ele. 1465 by mid-to late October.

The federal parties argue that releasing 2,000 cfs or more now could risk dewatering redds when
flows subsequently decline to the incubation season minimum of 1,200 cfs. We note, that the
range adopted in the 2008 BiOp for spawning through incubation ranged from a 3,000 cfs
spawning season maximum to a 1,200 cfs incubation season minimum. Clearly, NMFS viewed
the risk of redd dewatering over that range of flows to be acceptable in 2008. No new
information has been provided to support the narrowing this flow range.

Even if operations designed to put the lower ROs in service by mid- to late October did result in
the dewatering of some redds, an outcome we do not expect, it would affect only some of the
incubating eggs. Adverse water temperatures would affect all redds and all incubating eggs.
Given the very poor recruitment currently being observed in the North Santiam River, efforts to
control both water temperature and TDG are needed. Drafting the reservoir quickly enough to
make use of the coldest water available is needed to reduce adverse water temperatures
downstream from the project in a timely manner.

A Holistic Approach to RM&E

The primary goal of Interim Measures (IM) 5–7 is to improve conditions for listed salmon and
steelhead in the North Santiam River. These North Santiam measures are inextricably linked,
they are not completely separate and distinct measures that function independently of each other.
The Federal experts have indicated they intend to request permission from the Court to modify
IM 5. Plaintiff’s experts agree that IM 5 must be modified to incorporate use of the lower RO
and that this is actually implicit in the original assignment to the Expert Panel (10a). In


                                                12
      Case 3:18-cv-00437-HZ        Document 220-1       Filed 09/21/21     Page 15 of 17



addressing the need for the Expert Panel, the Court stated: “Less clear is how some of the
injunction measures can be implemented in a comprehensive manner that balances the potential
tradeoffs, accounts for the multifarious variables, and provides the most benefit to the listed
salmonids.” (Section V, pp 28–29). The RM&E conducted under this order should be designed
to address these often interacting variables to identify measures that most benefit listed
salmonids.

In drafting RM&E plans, the federal parties have tended to view the assignment narrowly,
adopting measures that may meet the needs of an individual measure but do not always work
together well or make the best use of the information gathered. To meet the intent of the Court,
the Plaintiff’s experts believe the Expert Panel’s approach must be inclusive not reductive.
Operations conducted under IM 5–7 have considerable overlap and potential tradeoffs. For 2021,
the Panel has recommended that water temperature management take precedence over fish
passage for the period between initial use of the lower RO and reservoir turnover. Operations for
temperature control may also require spill through RO that raises the possibility of elevated TDG
that will have to be managed at Big Cliff Dam. Therefore, the Plaintiff’s experts believe the
Panel must address and assess potential tradeoffs between temperature control, fish passage, and
water quality; including potential effects on spawning of elevated discharges needed to reach
target levels. This should be considered in the revision to Measure 5.

In summary, the Plaintiff’s experts believe the Expert Panel should address the three integrated
aspects of Detroit and Big Cliff operations as they relate to providing benefits to listed
salmonids: fish passage, temperature control, and water quality or TDG. Interim RM&E were
proposed in this plan by the Plaintiffs’ experts to address fish passage and TDG tradeoffs and
benefits as relates to temperature control operations. The comprehensive RM&E plan to be
developed later MUST incorporate these three aspects as relates to implementation of IM 5-7. In
other words, RM&E should be designed to answer what North Santiam dam operations will
provide the “most benefit to the listed salmonids”.




                                               13
                     Case 3:18-cv-00437-HZ   Document 220-1   Filed 09/21/21   Page 16 of 17




Detroit Reservoir Water Control Diagram




                                                     14
      Case 3:18-cv-00437-HZ        Document 220-1       Filed 09/21/21     Page 17 of 17




References
Beeman, J.W., and Adams, N.S., eds., 2015, In-reservoir behavior, dam passage, and
downstream migration of juvenile Chinook salmon and juvenile steelhead from Detroit Reservoir
and Dam to Portland, Oregon, February 2013–February 2014: U.S. Geological Survey Open-File
Report 2015- 1090, 92 p.
Beeman, J.W., Hansel, H. C., Hansen, A.C., Evans, S.D., Haner, P.V., Hatton, T.W., Kofoot,
E.E., Sprando, J.M., and Smith, C.D., 2014a, Behavior and dam passage of juvenile Chinook
salmon and juvenile steelhead at Detroit Reservoir and Dam, Oregon, March 2012–February
2013: U.S. Geological Survey Open-File Report 2014-1144, 62 p.
Fuhrman, A.E., Larsen, D.A., Steel, E.A., Young, G. and Beckman, B.R., 2018. Chinook salmon
emergence phenotypes: Describing the relationships between temperature, emergence timing and
condition factor in a reaction norm framework. Ecology of Freshwater Fish, 27(1), pp.350-362.
Hansen, A.C., Kock, T.J., and G.S, Hansen, 2017. Synthesis of downstream fish passage
information at projects owned by the U.S. Army Corps of Engineers in the Willamette River
Basin, Oregon: U.S. Biological Survey Open File Report 2017-1101, 118 p.,
https://doi.org/10.3133/ofr20171101.
Khan, F., Royer, I.M., Johnson, G.E. and Ham, K.D., 2012, Hydroacoustic evaluation of juvenile
salmonid passage and distribution at Detroit Dam, 2011: Report of Pacific Northwest National
Laboratory, Richland, Washington, prepared for U.S. Army Corps of Engineers, Portland,
Oregon, contract DE-AC05-76RL01830, 76 p.
Schroeder, R.K., Whitman, L.D., Cannon, B., and Olmsted, P., 2016. Juvenile life-history
diversity and population stability of spring Chinook salmon in the Willamette River basin,
Oregon. Canadian Journal of Fisheries and Aquatic Sciences, 73(6), pp.921-934.




                                               15
